              Case 2:20-cr-00107-JCC Document 104 Filed 03/26/21 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                           CASE NO. CR20-0107-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12   HUMBERTO LOPEZ RODRIGUEZ and
     CARLOS CARRILLO-LOPEZ,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the Government and Defendant Carlos Carrillo-
18
     Lopez’s stipulation to renote Defendant’s motions (Dkt. No. 102). The parties stipulate that
19
     Defendant’s motion to suppress physical evidence (Dkt. No. 88) and motion for Franks hearing
20
     (Dkt. No. 90) should be renoted for July 19, 2021. Having considered the stipulation and relevant
21
     record, the Court DIRECTS the Clerk to renote Docket Numbers 88 and 90 for July 19, 2021.
22
            DATED this 26th day of March 2021.
23
                                                           William M. McCool
24
                                                           Clerk of Court
25
                                                           s/Paula McNabb
26                                                         Deputy Clerk


     MINUTE ORDER
     CR20-0107-JCC
     PAGE - 1
